 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00059-MCE

12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER

14   CELESTE PANG,                                      DATE: January 24, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 24, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until March

22 28, 2019, and to exclude time between January 24, 2019, and March 28, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes multiple reports, spreadsheets, and videos. All of this discovery has been either

26          produced directly to counsel and/or made available for inspection and copying.

27                 b)      Counsel for defendant desires additional time review the evidence underlying the

28          summary charts and spreadsheets, conduct independent investigation, and otherwise prepare for


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         trial.

 2                  c)    Counsel for defendant believes that failure to grant the above-requested

 3         continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4         into account the exercise of due diligence.

 5                  d)    The government does not object to the continuance.

 6                  e)    Based on the above-stated findings, the ends of justice served by continuing the

 7         case as requested outweigh the interest of the public and the defendant in a trial within the

 8         original date prescribed by the Speedy Trial Act.

 9                  f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10         et seq., within which trial must commence, the time period of January 24, 2019 to March 28,

11         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13         of the Court’s finding that the ends of justice served by taking such action outweigh the best

14         interest of the public and the defendant in a speedy trial.

15 / / /

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 22, 2019                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: January 22, 2019                                 /s/ DINA SANTOS
12                                                           DINA SANTOS
                                                             Counsel for Defendant
13
                                                             CELESTE PANG
14

15

16                                                   ORDER
17          IT IS SO ORDERED.
18 Dated: January 23, 2019

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
